58 S.E.2d 99 (1950)
231 N.C. 592
WORLEY et al.
v.
JOHNSTON COUNTY et al.
No. 238.
Supreme Court of North Carolina.
March 22, 1950.
*100 Hugh A. Page, Clayton, for defendants-appellants.
Lyon & Lyon, Smithfield, for plaintiffs-appellees.
DEVIN, Justice.
We think the court below has ruled correctly in holding, on the facts here shown, that the erection of another building on the hospital grounds for the use of nurses, technicians, and others engaged in essential employment incident to proper hospital care and attention was included in the proposal for the construction of a public county hospital, and that the surplus not needed for the completion of main hospital building might be used for this purpose.
In the original resolution of the Board of County Commissioners submitting to popular vote the question of issuing bonds and levying taxes for a county hospital the word buildings was used, indicating it was contemplated the funds might be used for other building essential to the service to be rendered the people of the County in addition to and in connection with the main hospital building.
It may be noted also that G.S. § 153-77, which empowers the issuance of bonds for the erection and purchase of hospitals, was amended by Chap. 766, sec. 3, Session Laws 1949, to include also hospital facility, and "hospital facility" in turn was defined in the same Act in sec. 2 (amending G.S. § 131-126.18) as including specifically "nurses' homes." True, these amendments were enacted subsequent to the vote on the bond issue, but they were in force when it was ascertained a surplus would be available and when this suit was instituted.
The proposed use of unexpended funds presently available after the completion of the main hospital building for the purpose of erecting on hospital grounds a nurses' home may not be held to be in excess of, or a departure from, the general purpose declared in the original resolution of the Board of County Commissioners and submitted to the electorate for their approval. This conclusion on the facts here presented is supported by the recent decision of this Court in Atkins v. McAden, 229 N.C. 752, 51 S.E.2d 484. In view of later enactments, the decision in Denny v. Mecklenburg County, 211 N.C. 558, 191 S.E. 26, is not controlling on the facts of this case.
Judgment affirmed.